Citation Nr: 0909668	
Decision Date: 03/16/09    Archive Date: 03/26/09

DOCKET NO.  07-13 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
left knee, to include secondary to service-connected 
disabilities of the feet.  

2.  Entitlement to service connection for arthritis of the 
right knee, to include secondary to a service-connected 
disabilities of the feet.  


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARINGS ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from August 1957 to February 1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  

Procedural history

The Veteran's claims of entitlement to service connection for 
arthritis of the left and right knee were denied in a July 
2006 RO rating decision.  In December 2006, the Veteran 
expressed his disagreement with that decision and requested 
review by a decision review officer (DRO).  A DRO conducted a 
de novo review of the claim and rendered a decision in a 
April 2007 statement of the case (SOC) which was unfavorable 
to the claim.  The Veteran perfected his appeal in May 2007 
with the timely submission of a VA form 9 and requested a DRO 
hearing.  

The Veteran testified at an August 2007 DRO hearing at the 
Lincoln VARO. In April 2008, the Veteran testified at a 
personal hearing, conducted via videoconferencing equipment, 
which was chaired by the undersigned Veterans Law Judge 
(VLJ).  A transcript of that hearing has been associated with 
the Veteran's VA claims folder. 

The issue of entitlement to service connection for arthritis 
of the right knee is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  

FINDINGS OF FACT

1.  The Veteran has been diagnosed with medial osteoarthritis 
of the left knee.

2.  The Veteran is service-connected for right foot 
disabilities and bilateral pes planus.

3.  The competent medical evidence indicates that the 
Veteran's arthritis of the left knee was not caused or 
aggravated by his military service.

4.  The competent medical evidence of record does not support 
a conclusion that the Veteran's arthritis of the left knee is 
caused or aggravated by his service-connected disabilities of 
the feet.


CONCLUSIONS OF LAW

1.  Arthritis of the left knee was not incurred in or 
aggravated by service, and may not be so presumed.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  Arthritis of the left knee is not proximately due to or 
the result of service- connected disabilities of the feet.  
38 C.F.R. § 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to service connection for arthritis of the 
left knee, to include secondary to a service-connected 
disabilities of the feet.  

The Veteran is seeking entitlement to service connection 
arthritis of the right knee, to include as secondary to a 
service-connected right foot disability and/or bilateral pes 
planus.  The second issue on appeal, entitlement to service 
connection for a left knee disability, is being remanded for 
additional evidentiary development.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a Veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the Veteran was informed of the evidentiary 
requirements for direct and secondary service connection in a 
letter from the RO dated August 29, 2005, including a request 
for evidence of "a relationship between your current 
disability and an injury, disease, or event in military 
service" or evidence of an additional disability and that 
"your service-connected disability either caused or 
aggravated your additional disability."  

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
August 2005 letter, whereby the Veteran was advised of the 
provisions relating to the VCAA.  Specifically, the Veteran 
was advised that VA would assist him with obtaining 
"relevant records from any Federal agency.  This may include 
medical records from the military, from VA Medical Centers 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration."  With respect 
to private treatment records, the letter informed the Veteran 
that the VA would make reasonable efforts to obtain private 
or non-Federal medical records to include "records from 
State or local governments, private doctors and hospitals, or 
current or former employers."  Furthermore, the VA included 
copies of VA Form 21-4142, Authorization and Consent to 
Release Information, which the Veteran could complete to 
release private medical records to the VA.  

The August 2005 letter further emphasized:  "If the evidence 
is not in your possession, you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it.  If the holder of the 
evidence declines to give it to us, asks for a fee to provide 
it, or VA otherwise cannot get the evidence, we will notify 
you.  It is your responsibility to make sure we receive all 
requested records that are not in the possession of a Federal 
department or agency." [Emphasis as in the original letter]

The Board notes that the August 2005 letter specifically 
requested of the Veteran: "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  This 
informed the Veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  This complies with the "give us everything you've got" 
provision formerly contained in 38 C.F.R. § 3.159(b) in that 
it informed the Veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  [The Board observes that 38 C.F.R. § 3.159 was recently 
revised, effective as of May 30, 2008.  See 73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any evidence in 
the claimant's possession that pertains to the claim.]  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific notice of the Dingess 
decision letters from the RO dated March 20, 2006 and May 16, 
2006 which detailed the evidence considered in determining a 
disability rating, including "nature and symptoms of the 
condition; severity and duration of the symptoms; and impact 
of the condition and symptoms on employment."  The Veteran 
was also advised in the letter as to examples of evidence 
that would be pertinent to a disability rating, such as on-
going treatment records, recent Social Security 
determinations and statements from employers as to job 
performance and time lost due to service-connected 
disabilities.  

With respect to effective date, the March 2006 and May 2006 
Dingess letters instructed the Veteran that two factors were 
relevant in determining effective dates of increased rating 
claims: when the claim was received; and when the evidence 
"shows a level of disability that supports a certain rating 
under the rating schedule or other applicable standards."  
The Veteran was also advised in the letter as to examples of 
evidence that would be pertinent to an effective date 
determination, such as information about continuous treatment 
or when treatment began, service medical records the Veteran 
may not have submitted and reports of treatment while 
attending training in the Guard or Reserve. 

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained 
certain of the Veteran's service treatment records, VA 
outpatient medical records and provided him with a VA 
examination.  

In August 1994, the RO requested the Veteran's service 
medical records from the National Personnel Records Center 
(NPRC) in connection with another claim.  
The NPRC reported that the Veteran's medical records were 
unavailable.  In June 1999, the RO again requested the 
Veteran's service medical records from the NPRC and was again 
informed that the Veteran's service medical records were not 
available.

 In July 1999, the RO provided the Veteran with a National 
Archives (NA) Form 13055 [Request for Information to 
Reconstruct Medical Data], which was completed by the Veteran 
and submitted in August 1999.  In November 2000, the RO 
received one service medical record from the Records 
Reconstruction Branch of the NPRC and was informed that the 
Veteran's service medical records may have been destroyed in 
a fire at that facility on July 12, 1973.  The Board notes 
that further inquiries made in regard to the Veteran's 
service medical records have produced duplicate copies of the 
same service medical record.  

Given the thorough efforts put forth by the RO to obtain the 
Veteran's records, the Board finds that additional efforts 
would be futile.  See Hayre v. West, 188 F.3d 1327 (Fed. Cir. 
1999) [VA's efforts to obtain service department records 
shall continue until the records are obtained or unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile].
 
The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  
He exercised the option of a personal hearing and was 
afforded one in April 2008 as detailed in the Introduction.  

Accordingly, the Board will proceed to a decision.  

Relevant law and regulations 

Direct service connection

Service connection may be established for a disability 
resulting from a disease or injury incurred in or aggravated 
by active duty.  38 U.S.C.A. § 1131 (West 2002).

For certain chronic disorders, to include arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 
3.303(a)(2008).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).



Secondary service connection

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  See 38 C.F.R. § 
3.310(a) (2008); see also Harder v. Brown, 5 Vet. App. 183, 
187 (1993).

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  In order to show a chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the Veteran's claims.  See 
38 C.F.R. § 3.303(b) (2008).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when 
evidence, regardless of its date, establishes that a Veteran 
had a chronic condition in service and still has that 
condition.  There must be competent medical evidence unless 
the evidence relates to a condition as to which lay 
observation is competent to identify its existence.



Analysis

Initial matter - missing service medical records

As indicated above, only one service medical record was 
obtained by the RO, which is irrelevant to this claim.  
Significantly, the record does not contain a separation 
examination report.  

In circumstances in which service medical records may be 
missing, the Court has held that there is a heightened 
obligation on the part of VA to explain findings and 
conclusions and to consider carefully the benefit of the 
doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

It is further noted, however, that the case law does not 
lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).  Moreover, there is no presumption, either in 
favor of the claimant or against VA, arising from missing 
records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005) [the Court declined to apply an "adverse presumption" 
where records have been lost or destroyed while in Government 
control which would have required VA to disprove a claimant's 
allegation of injury or disease in service in these 
particular cases].

The Board's analysis has been undertaken with the above 
precepts in mind.

Discussion

(i.)  Direct service connection

With respect to Hickson element (1), current disability, the 
competent medical evidence demonstrates that the Veteran 
currently has arthritis of the left knee.  See a September 
2005 VA examination report.  Hickson element (1), current 
disability, is met.

With respect to Hickson element (2), disease or injury in 
service, the Board will separately address disease and 
injury.

Concerning disease, as noted above, portions of the Veteran's 
service medical records are missing.  However, the record as 
a whole does not indicate that the Veteran had arthritis of 
the left knee during military service or within the one year 
presumptive period under 38 C.F.R. § 3.309(a).  Indeed, a 
left knee disability appears not to have been diagnosed for 
many decades after service.

Concerning in-service injury, the Veteran has not alleged 
that his left knee disorder is a result of injury or trauma 
during service.  The Board notes that a September 2004 VA 
patient evaluation indicates that the Veteran had experienced 
left knee pain for many years without known injury or trauma.  

Accordingly, Hickson element (2) has not been demonstrated, 
and the Veteran's claim for direct service connection fails 
on that basis.  

In September 2005, a VA physician opined that the Veteran's 
arthritis of the left knee is " . . . unrelated to the 
period while in the military service where he had to wear 
arch supports for pes planus."  There is no competent 
evidence of record that establishes a causal relationship 
between the Veteran's arthritis of the left knee and his 
military service.  
  
To the extent that the Veteran himself is contending that his 
arthritis of the left knee is a direct result of injury in 
service or secondary to his service- connected right foot 
disability and/or bilateral pes planus, it is now well 
established that laypersons, such as the Veteran, without 
medical training are not competent to comment on medical 
matters such as etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992) [lay persons without medical training 
are not competent to comment on medical matters such as 
diagnosis and etiology]; see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].

The Veteran has testified that he began having "problems" 
with his left knee in service and these "problems" 
continued thereafter.  See the April 2008 hearing transcript 
at page 6.  The Board is aware of the provisions of 38 C.F.R. 
§ 3.303(b), discussed above, relating to chronicity and 
continuity of symptomatology.  However, supporting medical 
evidence is required.  See Voerth v. West, 13 Vet. App. 117, 
120 (1999) [there must be medical evidence on file 
demonstrating a relationship between the Veteran's current 
disability and the claimed continuous symptomatology, unless 
such a relationship is one as to which a lay person's 
observation is competent].  Such evidence is lacking in this 
case.  The Veteran has not submitted evidence of continuous 
left knee problems since service.  Arthritis of the left knee 
was initially diagnosed many decades after service.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting 
that it was proper to consider the Veteran's entire medical 
history, including the lengthy period of absence of complaint 
with respect to the condition he now raised]; see also Mense 
v. Derwinski, 1 Vet. App. 354, 356 (1991) [affirming Board 
where it found that Veteran failed to account for the lengthy 
time period after service for which there was no clinical 
documentation of the claimed condition].  

Continuity of symptomatology after service is therefore not 
demonstrated.  

In short, Hickson elements (2) and (3) are not met, and the 
Veteran's direct service connection claim fails in that 
basis.

(ii.)  Secondary service connection

With respect to Wallin element (1), current disability, as 
discussed above the Veteran currently has arthritis of the 
left knee.  

Service connection is in effect for a right foot disability 
and bilateral pes planus.  Accordingly, Wallin element (2) 
has been satisfied with respect to secondary service 
connection.

With respect to  Wallin element (3), medical nexus, there is 
conflicting evidence on this crucial matter.  The evidence 
arguably relating the Veteran's left knee arthritis to his 
service-connected lower extremity disabilities is a February 
2008 statement from a VA advanced practice registered nurse 
who has been the Veteran's primary care provider at the VA 
North Platte Primary Care Clinic since September 2005.  The 
evidence against the Veteran's claim includes the opinion of 
a VA physician contained in a September 2005 VA compensation 
and pension (C & P) examination report and a December 2005 VA 
C & P opinion report.  

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicator . 
. .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).

Both the United States Court of Appeals for the Federal 
Circuit and the Court have specifically rejected the 
"treating physician rule".  See White v. Principi, 243 F.3d 
1378 (Fed. Cir. 2001); Guerrieri v. Brown, 4 Vet. App. 467 
(1993). Instead, in offering guidance on the assessment of 
the probative value of medical opinion evidence, the Court 
has instructed that such assessment should be based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and 

skill in analyzing the data, and the medical opinion that the 
physician reaches. 
See Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005).

In a February 2008 statement, the VA nurse practitioner 
stated "I believe that [the Veteran's] knee pain is related 
to his foot problems and therefore should be considered an 
additional disability."  The VA nurse practitioner did not 
provide any rationale supporting her conclusion.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) [the 
failure of the physician to provide a basis for his/her 
opinion goes to the weight or credibility of the evidence].

In December 2005, a VA physician was asked to provide an 
opinion as to whether the Veteran's arthritis of the left 
knee was related to his foot disability.  The VA physician 
opined that "[The Veteran] was not left with any 
malalignment or weakness that would pre-expose him to undo 
stress or strain on adjacent joints."  See the December 2005 
VA C & P examination report.  The Board attaches great weight 
of probative value to this opinion, which unlike that of the 
VA nurse practitioner, is based on a review of the record and 
provides bases for the opinion.  See Bloom v. West, 12 Vet. 
App. 185, 187 (1999) [the probative value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion."]  

The Board accordingly finds that a preponderance of the 
competent medical nexus opinion evidence is against the 
Veteran's claim.  That is, the VA physician's medical opinion 
of December 2005 outweighs the conclusory February 2008 
statement of the VA nurse practitioner.  See Black v. Brown, 
10 Vet. App. 297, 284 (1997) [in evaluating the probative 
value of medical statements, the Board looks at factors such 
as the individual knowledge and skill in analyzing the 
medical data].

Wallin element (3) has therefore not been met, and the 
secondary service connection claim fails on that basis.



Conclusion

In summary, for reasons and bases expressed above the Board 
concludes that a preponderance of the evidence is against the 
claim of entitlement to service connection for arthritis of 
the left knee on both a direct and a secondary basis.  
The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for arthritis of the left 
knee is denied.  


REMAND

2.  Entitlement to service connection for arthritis of the 
right knee, to include secondary to service-connected 
disabilities of the feet.

For reasons expressed immediately below, the Board finds that 
additional development of the evidence is necessary.

Reason for remand

The Board notes that the above-mentioned September 2005 and 
December 2005 VA C & P examination reports did not address 
the Veteran's arthritis of the right knee.  A March 2008 
statement from the Veteran's chiropractor, M. M. W, D.C. 
somewhat vaguely asserts that " . . . the right leg can be a 
direct result of the left leg problem and continuous 
stressful conditions."  The medical opinion evidence of 
record is therefore inadequate.    

This case presents certain medical questions which cannot be 
answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) [the Board is prohibited from exercising its 
own independent judgment to resolve medical questions].  
These questions concern the relationship, if any, between the 
Veteran's diagnosed arthritis of the right knee and his 
service-connected right foot disability and/or bilateral pes 
planus.  See Charles v. Principi, 16 Vet. App. 370 (2002); 
see also 38 C.F.R. § 3.159(c)(4) (2008) [a medical 
examination or opinion is necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim].

Accordingly, this issue is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should arrange for a physician to 
review the Veteran's VA claims folder and 
provide an opinion, with supporting 
rationale, as to whether the Veteran's 
arthritis of the right knee is related to 
his military service or his service-
connected disabilities of the feet.  If 
the reviewing physician deems it to be 
necessary, physical examination and/or 
diagnostic testing of the Veteran may be 
scheduled.  The resulting medical opinion 
should be associated with the Veteran's 
VA claims folder.

2.  After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
additional development it deems 
necessary, VBA should then readjudicate 
the issue of entitlement to service 
connection for arthritis of the right 
knee on a direct basis as well as 
secondary to his service- connected foot 
disability.  If the benefit sought on 
appeal remains denied, the Veteran and 
his representative should be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
consideration, if otherwise in order

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


